Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
2.  Claims 5-8 are objected to because of the following informalities:
In claim 5, the phrase “wherein the arithmetic processing device comprising:” should be replaced with “wherein the arithmetic processing device comprises:”.
Claims 6-8 are objected to for their dependence on claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Col et al (US 2016/0170764, herein Col) in view of Banerjee et al (US 10,282,250, herein Banerjee).

Regarding claim 1, Col teaches an arithmetic processing device, comprising:
a memory (Fig 3, [0059-0060], caches & memory); and
a processor coupled to the memory (Fig 3, [0059-0060], multicore processor) and the processor configured to:
execute arithmetic processing which executes a plurality of instructions issued out of order ([0007], [0016], out-of-order execution),
execute control processing which commits the plurality of instructions for which execution has been completed in order ([0049], reorder buffer),
identify, among a plurality of uncommitted instructions, an instruction with a count value greater than a number of cycles in which an error is detected in the arithmetic processing as a specific instruction to be retried ([0054-0055], load miss detected by taking longer than four cycles, replay younger dependent instructions in response).
Col fails to teach wherein the processor identifies, for each instruction included in the plurality of instructions, a count value which indicates a number of cycles from when execution of the instruction has been completed, and identifies the instruction to be retried based on the count value matching the number of cycles in which an error is detected.

Banerjee teaches an arithmetic processing device wherein a processor identifies, for each instruction included in a plurality of instructions, a count value which indicates a number of cycles from when execution of the instruction has been completed (7:35-41, cycle counter tracks how many cycles have passed since execution of an instruction), and identifies an instruction to be retried based on the count value matching the number of cycles in which an error is detected (7:42-52, re-execute instructions from retry cache when an error is detected if they fall within cycle window for retry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Col and Banerjee to utilize a cycle count for tracking when instructions may need to be retried.  While Col states that the replay of instructions may be dependent on a number of cycles that have elapsed, and the number may be variable (Col [0053]), Col does not explicitly disclose that the processor may track a number of cycles that have elapsed since instruction completion, instead opting to delay issuing instructions until the relevant number of cycles have passed (Col [0054]).  However, given that these delayed-issue instructions may need to be replayed anyway if the previous load instruction results in a cache miss (Col [0054]), allowing them to issue immediately then tracking the cycles elapsed since completion, as disclosed by Banerjee, at the reorder stage, may allow for more efficient execution and better performance.  As Col already discloses the processor’s ability to count cycles at the issue stage, including this ability at the reorder stage would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Col and Banerjee teaches the arithmetic processing device according to claim 1, wherein the processor configured to: commit a committable instruction except for the instruction determined to be retry among the plurality of uncommitted instructions, and determine retry of a non-committed instruction (Col [0049-0050], [0054], retire commitable instructions and replay uncommitted instruction if necessary).

Regarding claim 3, the combination of Col and Banerjee teaches the arithmetic processing device according to claim 1, wherein the processor configured to: hold, for each instruction, the instruction for which execution has been completed, the count value that indicates a cycle count from when the execution of the instruction has been completed (Banerjee 7:35-41), and error information; store the error information in an entry each time an error signal is received, and 33determine that an instruction held in the entry that holds the error information is retry when committing each instruction (Col [0054-0055], dependence tracking for loads that miss L1 cache).

Regarding claim 4, the combination of Col and Banerjee teaches the arithmetic processing device according to claim 3, wherein the processor configured to detect occurrence of a non-retry error in a case where a same count value as the detection cycle indicated by the error signal is not present in the entry (Col [0055], Banerjee 7:42-44, only retry dependent instructions of load cache misses, otherwise retire instruction or remove entry from retry cache).
Claim 9 refers to an alternate device embodiment of the device embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 9.

Allowable Subject Matter
4.  Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182